FILED
                                                                              Mar 18, 2020
                                                                              02:38 PM(CT)
                                                                            TENNESSEE COURT OF
                                                                           WORKERS' COMPENSATION
                                                                                  CLAIMS




      TENNESSEE BUREAU OF WORKERS’ COMPENSATION CLAIMS
        IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                       AT MURFREESBORO

DEBORAH BRATCHER,                           ) Docket No. 2019-05-0373
        Employee,                           )
v.                                          )
                                            )
YATES SERVICES, LLC,                        ) State File No. 21633-2018
         Employer,                          )
And                                         )
                                            )
TRAVELERS INDEM. CO.,                       ) Judge Dale Tipps
        Carrier.                            )


 COMPENSATION HEARING ORDER GRANTING SUMMARY JUDGMENT



        This case came before the Court on Yates’s February 10, 2020 Motion for
Summary Judgment. The central legal issue is whether Yates is entitled to summary
judgment on grounds that Ms. Bratcher failed to present sufficient evidence of causation,
an essential element of her claim. For the reasons below, the Court holds Yates is
entitled to summary judgment.
                                  Procedural History
      Ms. Bratcher suffered a work injury on March 19, 2018. Yates accepted the injury
and provided treatment for her neck and shoulder pain, including an orthopedic panel
from which Ms. Bratcher selected Dr. Timothy Steinagle.
       Dr. Steinagle saw no evidence of nerve root impingement and diagnosed rotator
cuff strain. After two visits, he concluded that he had nothing further to offer Ms.
Bratcher and released her. He added, “She may follow up with her personal physician for
evaluation and treatment of preexisting AC arthritis.”

       Ms. Bratcher sought treatment from other providers, including Dr. Jonathan Head.
In a return-to-work note, Dr. Head wrote, “Patient’s shoulder and chest pain is probably
work related.” In Ms. Bratcher’s FMLA forms, Dr. Head also checked “yes” to the

                                           1
question, “Is the disability work related?”

       Following an Expedited Hearing, the Court entered an order denying additional
medical benefits. Specifically, the Court held that Ms. Bratcher did not establish her
injury arose primarily out of her employment or that it contributed more than fifty percent
to her need for medical treatment. See Tenn. Code Ann. § 50-6-102(14)(A), (C) (2019).
      Yates filed this Motion for Summary Judgment along with a statement of
undisputed facts. Ms. Bratcher did not file a response to the motion. The Court heard the
Motion telephonically on March 17, 2020. Ms. Bratcher did not call.
                                      Yates’s Motion
       Yates filed a statement of undisputed material facts with citations to the record in
compliance with Tennessee Rules of Civil Procedure 56.03. The dispositive material
facts were:
   1. Ms. Bratcher suffered a compensable work injury to her neck and right shoulder
      on March 19, 2018.
   2. Ms. Bratcher selected Dr. Steinagle from a panel of orthopedic specialists.
   3. On July 19, 2018, Dr. Steinagle concluded Ms. Bratcher had “completed an
      adequate amount of treatment for her work-related rotator cuff tendonitis,” “her
      continued complaints cannot be objectively substantiated,” and “she may follow
      up with her personal physician for evaluation and treatment of preexisting AC
      arthritis.”
   4. Dr. Steinagle completed a form C-30A “Final Medical Report” stating that Ms.
      Bratcher reached maximum medical improvement on July 19, 2018, and he did not
      anticipate the need for future treatment for her work injury.
   5. To date, Ms. Bratcher has not provided an opinion from another doctor to
      sufficiently dispute Dr. Steinagle’s opinion.
       Yates contended those facts supported summary judgment because they constitute
affirmative evidence that Ms. Bratcher cannot establish essential elements of her claim.
Specifically, it argued she cannot prove that her alleged injury arose primarily from her
employment.
        As noted above, Ms. Bratcher did not appear for the hearing. Further she did not
offer any medical evidence to oppose the motion or ask for an extension of time to obtain
additional evidence. The Court further notes that, under the Scheduling Order in this
case, the time for Ms. Bratcher to complete her medical proof has expired.


                                    Law and Analysis
       Summary judgment is appropriate “if the pleadings, depositions, answers to

                                              2
interrogatories, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Tenn. R. Civ. P. 56.04.

       As the moving party, Yates must do one of two things to prevail on its motion: (1)
submit affirmative evidence that negates an essential element of the nonmoving party’s
claim, or (2) demonstrate that the nonmoving party’s evidence is insufficient to establish
an essential element of the nonmoving party’s claim. Tenn. Code Ann. § 20-16-101; see
also Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).
If Yates is successful in meeting this burden, the nonmoving party – Ms. Bratcher – must
then establish that the record contains specific facts upon which the Court could base a
decision in her favor. Rye, at 265.
      Ms. Bratcher filed no response opposing Yates’s properly-supported motion for
summary judgment, and she failed to meet the technical requirement of Rule 56 by
responding to Yates’s statement of undisputed material facts. Therefore, the Court finds
the motion and the facts are undisputed. The issue then is whether under Rule 56.06
summary judgment is “appropriate.”

       Considering the merits of Yates’s motion, the Court finds it successfully
demonstrated that Ms. Bratcher’s evidence is insufficient to establish medical causation,
an essential element of her claim. Under Tennessee Code Annotated section 50-6-102,
Ms. Bratcher must prove her injury arose primarily out of her employment or that her
work contributed fifty percent or more to her need for medical treatment. Dr. Steinagle
indicated that Ms. Bratcher’s problems are caused by preexisting arthritis. As the Court
held in its Expedited Hearing Order, Dr. Head’s opinion that Ms. Bratcher’s condition
was related to her work is insufficient to establish compensability under the current legal
standard, which requires proof that the injury arose primarily out of and in the course and
scope of employment.

       In responding to Yates’s motion, Ms. Bratcher must “demonstrate the existence of
specific facts in the record which could lead a rational trier of fact to find in [her]
favor[.]” Rye, at 265. Further, she must do more than simply offer hypothetical
evidence; she must produce evidence at this summary judgment stage of the case that is
sufficient to establish the essential elements of her workers’ compensation claim. Id.
Ms. Bratcher failed to meet this burden, as she offered no countervailing evidence and
produced no material facts to lead the Court to find in her favor.
        Thus, there is no genuine issue of material fact, and the Court holds Yates is
entitled to summary judgment as a matter of law.
IT IS, THEREFORE, ORDERED as follows:

   1. Yates’s Motion for Summary Judgment is granted, and Ms. Bratcher’s claim is

                                             3
       dismissed with prejudice to its refiling.

   2. Absent appeal, this order shall become final thirty days after entry.

   3. The Court taxes the $150.00 filing fee to Yates under Tennessee Compilation
      Rules and Regulations 0800-02-21-.06 payable to the Clerk within five days of
      this order becoming final.

   4. Yates shall prepare and submit the SD-2 with the Clerk within ten days of the date
      of judgment.

       ENTERED March 18, 2020.



                                           ______________________________________
                                           Judge Dale A. Tipps
                                           Court of Workers’ Compensation Claims

                             CERTIFICATE OF SERVICE

      I certify that a copy of this Order was sent to the following recipients by these
methods of service on March 18, 2020.

 Name                         Certified Email       Service sent to:
                              Mail
 Deborah Bratcher                       X           Genuinelyhonest803@gmail.com
 John R. Rucker III, Esq.               X           john@johnlewisattorney.com
 Employer Attorney




                                           ______________________________________
                                           Penny Shrum, Court Clerk
                                           Wc.courtclerk@tn.gov




                                              4